Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Donewan Carr appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Carr, No. 5:98-cr-00246-RLV-2 (W.D.N.C. Apr. 19, 2011); see United States v. Dunphy, 551 F.3d 247, 251-52 (4th Cir.2009) (providing that district court, pursuant to § 3582(c)(2), has no authority to reduce sentence below minimum of amended Guidelines range where defendant received within-Guidelines sentence at original sentencing). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.